





CITATION: Healey v. Lakeridge Health Corporation, 2011 ONCA 208

DATE: 20110316


DOCKETS: C51777 & C51778


COURT OF APPEAL FOR ONTARIO


Winkler C.J.O., Moldaver, Feldman, Sharpe and Simmons JJ.A.


BETWEEN


Garrett Joseph Healey


Plaintiff (Appellant)


and


Lakeridge
Health Corporation
          and David J. Ross


Defendants
          (Respondents)


AND BETWEEN


Michael
          David
Horgan


Plaintiff (Appellant)


and


Lakeridge
Health Corporation, David
          J. Ross and
Hak
Ming Chiu


Defendants
          (Respondents)


Kirk
Baert
and Jonathan
Ptak
, for the plaintiffs (appellants)


Barry Glaspell and Tanya Goldberg,
          for
Lakeridge
Health Corporation

Mary Thomson and Belinda Bain, for
          David J. Ross and
Hak
Ming Chiu

Leah Price, for the intervener Law
          Foundation of Ontario


Heard: December 6 & 7, 2010


On appeal from the orders of Justice Paul Perell of the
          Superior Court of Justice dated March 31, 2010 and May 25, 2010, with reasons
          reported at 72 C.C.L.T. (3d) 361 and supplemental reasons reported at 2010
          ONSC 725.


ENDORSEMENT RE COSTS

[1]

We have now received and considered the parties
    written submissions as to the costs of this appeal.  We award the respondents costs in the total
    amount of $60,000, inclusive of disbursements and applicable taxes, to be
    divided $35,000 to the respondent
Lakeridge
Health
    Corporation and $25,000 to the respondents Ross and Chu.
W. Winkler C.J.O.
M.J. Moldaver J.A.
K. Feldman J.A.
Robert J. Sharpe J.A
J.M. Simmons J.A.